IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50793
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GUADALUPE CASTRO,

                                      Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-90-CR-142
                        - - - - - - - - - -

                            June 10, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Guadalupe Castro appeals from the district court's order

denying his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2).   The district court abused its discretion in

failing to consider the factors set forth in 18 U.S.C. § 3553(a)

as mandated by § 3582.   Cf. United States v. Whitebird, 55 F.3d

1007, 1009-10 (5th Cir. 1995).   We vacate the district court's

order denying the § 3582(c)(2) motion, and remand to the district

court for further proceedings.



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                       No. 95-50793
                            -2-

VACATED AND REMANDED